235 U.S. 380 (1914)
EASTERLING LUMBER COMPANY
v.
PIERCE.
No. 589.
Supreme Court of United States.
Submitted November 30, 1914.
Decided December 14, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSISSIPPI.
*381 Mr. Edward Mayes and Mr. T. Brady, Jr., for plaintiffs in error.
Mr. Joseph Hirsh and Mr. E.L. Dent for defendant in error.
Memorandum opinion by direction of the court, by MR. CHIEF JUSTICE WHITE.
The injuries for which damages were awarded by the judgment sought to be reviewed (64 So. Rep. 461) happened on a steam logging railroad engaged in purely domestic business. The power to here review is based on two constitutional grounds seasonably asserted below assailing two state statutes, the one (chap. 194, Miss. Laws of 1908, p. 204) enacted before the accident, doing away in the cases for which it provided with the principle of fellow servant; and the other (chap. 215, Miss. Laws of 1912, p. 290), enacted after the happening of the accident but before the trial below, providing that from the proof of the happening of an accident there should arise a prima facie presumption of negligence.
The constitutional objection to the first statute is that the classification for which it provided was so unequal as to cause the statute to be in conflict with the Fourteenth *382 Amendment. The classification was this: "Every employe of a railroad corporation, and all other corporations and individuals, using engines, locomotives or cars of any kind or description whatsoever, propelled by the dangerous agencies of steam, electricity, gas, gasoline or lever power, and running on tracks,. . ." That the objection is without merit is so clearly established as to require only references to the decided cases to that effect.[1]
The objection to the second statute is that it was wanting in due process because retroactively applied to the case since the statute was enacted after the accident occurred. But the court below held that the statute cut off no substantive defense but simply provided a rule of evidence controlling the burden of proof. That as thus construed it does not violate the Fourteenth Amendment to the Constitution of the United States is also so conclusively settled as to again require nothing but a reference to the decided cases.[2]
As it results that at the time the writ of error was sued out it had been conclusively settled by the decisions of this court that both grounds relied upon were devoid of merit, we think the alleged constitutional questions were too frivolous to sustain jurisdiction and we therefore maintain the motion which has been made to dismiss and our judgment will be
Dismissed for want of jurisdiction.
NOTES
[1]  Tullis v. Lake Erie & W.R.R., 175 U.S. 348; Minnesota Iron Co. v. Kline, 199 U.S. 593; Louisville & Nashville R.R. v. Melton, 218 U.S. 36; Aluminum Company v. Ramsey, 222 U.S. 251.
[2]  Mobile, J. & K.R.R. v. Turnipseed, 219 U.S. 35, 42-43; Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 82; Reitler v. Harris, 223 U.S. 437, 441-442; Luria v. United States, 231 U.S. 9, 25-27.